ORDER

Michael J. Kesterson, proceeding pro se, appeals a judgment that affirmed the Commissioner’s denial of his claim for social security disability benefits. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Upon review of the briefs and the record, we affirm the magistrate judge’s decision. Because the magistrate judge articulated specific and thorough reasons for the decision, the issuance of a detañed written opinion would be duplicative and would serve no useful purpose.
*875Accordingly, we affirm the judgment for the reasons stated by the magistrate judge in the memorandum opinion entered on October 8, 2002. Rule 34(j)(2)(C), Rules of the Sixth Circuit.